Citation Nr: 0202630	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  99-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for residuals of a 
thoracic spine injury.

2.  Entitlement to a rating higher than 10 percent for a 
cervical spine disability.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1970 to May 1973 
and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions which collectively reopened a 
previously denied claim for service connection for residuals 
of a thoracic spine injury, but denied the merits of the 
claim, and which granted service connection and a 10 percent 
rating for a cervical spine disability (the veteran requests 
a higher rating for the cervical spine condition).

The veteran testified at an RO hearing in April 1999.  He 
failed to appear for a Board videoconference hearing 
scheduled for January 2002.  

The veteran was previously represented by a private attorney 
whose authority to represent claimants before VA has since 
been revoked.  The veteran was afforded an opportunity to 
appoint a new representative, but he has not done so.


FINDINGS OF FACT

1.  The veteran injured his thoracic spine (upper back) area 
during active duty in 1991, and he continues to have residual 
thoracic spine disability from that injury.

2.  Since the effective date of service connection, the 
veteran's service-connected cervical spine disability 
(arthritis of C4-C6 with cervical radiculopathy) has been 
manifested by moderate limitation of motion of the cervical 
spine and moderate intervertebral disc syndrome of the 
cervical spine.




CONCLUSIONS OF LAW

1.  Residuals of a thoracic spine injury were incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  The criteria for a 20 percent rating a cervical spine 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran first served on active duty in the Army from May 
1970 to May 1973, including service in Vietnam.  Service 
medical records from this period show no neck or back 
disorder.  While in Vietnam, the veteran sustained a shell 
fragment wound of the right shoulder (scapula) area, and he 
was awarded a Purple Heart medal.

A May 1974 VA examination found the musculoskeletal system to 
be normal, although the veteran was noted to have a residual 
scar of the right scapula from a shell fragment wound.

A June 1974 RO decision granted service connection for a 
right scapula shell fragment wound scar.

The veteran had later service in the Army Reserve, with the 
usual periods of active duty for training and inactive duty 
training.  Routine Reserve examinations from the 1970s to the 
late 1980s are negative for neck or back problems.

Private treatment records beginning in February 1989 reflect 
the veteran complained of parathoracic and back discomfort 
following a fall.  The assessment was parathoracic and 
lumbosacral strain.  Later that year on follow-up visits, he 
reported decreasing pain and indicated that he was 
essentially back to normal.

The veteran again had active duty in the Army from January 
1991 to June 1991, when activated during the Persian Gulf War 
in support of Operation Desert Storm.  During this time he 
had service in Southwest Asia from February to June 1991.

Service medical records from the veteran's second period of 
active duty show that he fell on his back in April 1991, with 
resultant pain to the upper back, especially to the left 
medial shoulder, and medical treatment was required.  The 
records note he had been pulling on a rope while loading a 
truck, the rope broke, and he fell backward.  In early May 
1991, it was noted there was pain on palpation of the left 
trapezoid muscle.  The diagnosis was muscle strain.  He 
continued to complain of upper back pain, and there was 
slight tenderness in the midline and paraspinous area from T1 
to T3; range of motion in the neck and shoulders was full, 
and the diagnosis was upper back muscle injury.  He 
complained of upper back pain for several days in May 1991; 
the diagnosis was soft tissue trauma to the upper back and 
neck.  Later that month, he reported that he was pain free, 
and all cervical and upper extremity motions were normal.  On 
the medical history form for a June 1991 demobilization 
examination, it was noted there was a history of falling 
while loading a truck in Saudi Arabia in April 1991, with 
subsequent evaluation for upper back and neck pain which was 
felt to be due to muscle strain, and he reported having 
recurrent pain and some limited range of motion.  On clinical 
evaluation of the spine at the demobilization examination, it 
was noted there was paraspinal muscle spasm.  A June 1991 
orthopedic consultation refers to a history of injury of the 
left shoulder/back area in April 1991, and it was noted there 
was muscle spasm of the left trapezius and latissimus dorsi 
muscles.

Post-active duty VA medical records show that in July 1991 
the veteran complained of upper back pain and stiffness since 
a sprain injury two months ago.  Diagnoses included left 
trapezius discomfort.  Gout was also diagnosed.  In October 
1991, he complained of low back sprain.  The assessments were 
a history of gout and muscle sprain of the lumbosacral and 
thoracic spines.  Medical records from 1992 show complaints 
of back pain and gout.

In November 1991, the veteran claimed service connection for 
a back condition which he said was from an injury during his 
1991 active duty.

On VA examination in March 1992, the veteran reported having 
had intermittent pain without radiation since the April 1991 
fall in service.  He denied numbness or weakness.  On 
examination, his musculoskeletal system was reported to be 
normal, and cervical spine X-rays were normal.  However, the 
diagnoses were gout and residuals of a thoracic spine injury.  

In a June 1992 rating, the RO denied service connection for 
residuals of a thoracic spine injury.

In September 1993, according to private treatment records, 
the veteran complained of neck pain and left arm numbness.  
There was minimally decreased range of motion in the 
pericervical area with no cervical adenopathy.  There were 
also indications consistent with thoracic outlet syndrome.  
X-rays showed anterior osteophytes at C4 to C6, and an MRI 
revealed mild to moderate bulging annulus at the C5-C6 level 
with no significant cord compression or spinal stenosis.  The 
veteran also received treatment from a private rehabilitation 
center in 1993 for complaints involving the cervical and 
upper thoracic spine.  On the initial consultation in 
September 1993, his cervical spine active range of motion 
consisted of normal flexion and left and right rotation, as 
well as 10 percent limitation of extension and five percent 
limitation of left and right lateral flexion; all motion was 
pain-free and without numbness.  On examination in October 
1993, flexion, extension, left lateral flexion, and right 
rotation of the cervical spine were within normal limits; 
right lateral flexion was decreased by 10 percent, and left 
rotation was decreased by five percent.  All motions were 
pain-free.  

The veteran testified at an RO hearing in January 1995.  He 
remarked that he injured his lower back in 1989 while working 
at the post office.  He also reported that he fell from a 
truck in April 1991 while serving in the Persian Gulf War, 
hitting between his shoulder blades.  He claimed he had an 
upper back disability from the service injury.

A January 1995 statement from a fellow serviceman relates 
that he witnessed the veteran's back injury in Saudi Arabia 
in April 1991, and it was noted such required treatment. 

Medical records note that in March 1995 the veteran 
complained of pain while doing sit-ups and push-ups.  He 
reported no recent trauma, and he indicated that he had hurt 
his upper back during active service in 1991.  

On VA orthopedic examination in early March 1995, the veteran 
reported having pain of his neck and shoulders ever since a 
service injury in 1991.  He complained of tingling sensations 
in his arms and said any heavy use caused pain between the 
shoulders from the C7 to T5 area.  He reported having had to 
miss work because of the pain.  On physical examination, 
there was normal symmetrical vertebral motion and no muscle 
spasm in the cervical or thoracic area.  Palpation of the 
thoracic area caused no discomfort.  Neck examination was 
accomplished with full and almost complete flexion and 
extension, with flexion until he put his chin on his sternum 
and extension until he looked very well at the ceiling.  
Right and lateral bending were to 60 degrees, and rotation 
was to 90 degrees, with normal symmetrical motion and no 
muscle spasm.  There was no tenderness to palpation over the 
spine, paraspinal, or trapezius area.  There was full 
shoulder range of motion.  There were no significant 
abnormalities on X-ray examination of the thoracic spine.  
Initially, it was believed that X-rays of the cervical spine 
revealed an abnormal C6 vertebral body, with sclerosis and 
possible lesion in the vertebra; however, upon rereading of 
the X-rays, no lesion of C6 was found, and the examiner noted 
that there were only normal findings.  

In March 1995, the RO issued a decision not to reopen a claim 
for service connection for residuals of an upper back injury.  

An April 1995 medical record shows complaints of thoracic 
spine pain.

Army Reserve medical records from July 1996 (apparently while 
the veteran was on annual two-week active duty for training) 
note he complained of three-day old upper back pain after 
having performed push-ups; he indicated that this was a 
chronic problem that occasionally flared up; and it was noted 
there were records of a prior incident in 1991.  The 
provisional diagnosis on referral to physical therapy was 
thoracic strain; and the assessment by physical therapy was 
probable right middle trapezoid/rhomboid strain.  

A late July 1996 VA treatment record indicates that he sought 
treatment for neck pain that hurt all the time, but not while 
working.  There was no radiation of pain, and there was full 
range of motion of the neck and back.  Chest and thoracic 
spine X-rays were reportedly within normal limits.  

In an August 1996 statement, the veteran claimed he reinjured 
his neck and shoulder areas during his July 1996 active duty 
for training.

He underwent a VA examination in March 1997.  Cervical spine 
range of motion was 30 degrees of flexion, inclination to the 
right of 15 degrees, inclination to the left of 25 degrees, 
and extension of 30 degrees.  He made no reference to the 
shoulders, and the examiner perceived no impairment of the 
shoulders.  The upper extremities showed no impairment to 
sensation.  The examiner commented that the thoracic spine X-
rays showed some early spur formation anteriorly on the 
superior bodies of T6 and 7; however, the X-ray report itself 
stated that views of the thoracic spine did not show any 
definite abnormalities.  Cervical spine views showed 
degenerative changes on the appositional surfaces of C4, C5, 
and C6, narrowing between the interspace at the level of C4-
5, and compression of the configuration of C6.  Examination 
diagnoses were remote compression of the C6 vertebral body, 
and early degenerative arthritis at C4 to C6.  The examiner 
commented that the veteran will have symptoms in the neck 
area and could ultimately develop specific nerve root 
irritation in the upper extremities.  

In January 1999, after deciding that new and material 
evidence had been received to reopen the claim, the RO denied 
service connection for residuals of an upper back injury to 
include remote compression of vertebral body C6 and early 
degenerative arthritis.  

The veteran testified at a hearing before an RO hearing 
officer in April 1999.  He stated that he injured his back in 
1991.  He said that after separation from active service he 
sought treatment for limitation of motion of his neck.  He 
said that while serving on active duty for training in 1996 
he experienced upper back pain while doing push-ups.  He also 
said that after service he was still having pain in the 
cervical and thoracic spines.  

Records from Neurological Surgery Associates from April to 
June 1999 note the veteran was initially seen for a thoracic-
lumbar arachnoid cyst.  The history as related by the veteran 
was that he had been having progressive problems with back 
pain and left leg pain over the years.  He reported 
sustaining a fall during service in Desert Storm and felt 
that his back and leg pain had progressed from that time.  He 
was found to have an unusual cystic mass extending from the 
T12 through L1 levels over the dorsal lateral aspect of the 
thecal sac.  The physician commented that the cyst could be 
removed fairly easily, but that the origin of the cyst might 
be more difficult to determine.  In May 1999, the veteran 
underwent a decompressive laminectomy at T12-L1 with removal 
and closure of arachnoid cyst.  

The veteran underwent a VA examination in August 1999 
regarding his cervical spine disability.  It was noted that 
pain had persisted since an in-service fall, particularly on 
elevation of his arms during any activity.  It was reported 
that following that active duty he was seen for difficulty in 
the upper back and shoulders, with pain in both shoulders, 
more on the right than on the left, with eventual finding of 
a medium to moderate bulging at the C5-C6 level with 
asymmetry to the right.  The history also included the 1999 
T12-L1 surgery for an arachnoid cyst.  The examining VA 
physician also commented that a 1993 MRI scan had revealed 
medium to moderate bulging at the C5-C6 level.  The veteran 
said that out of a maximum of 10 his neck pain was at a level 
of 8, and that he missed six weeks every year due to neck 
pain.  On physical examination, cervical spine forward 
flexion was to 55 degrees, with pain at the end point of such 
motion.  Extension was to 50 degrees, with pain at the end 
point of such motion.  The pain was in the neck and upper 
thoracic level.  Side bending was to 30 degrees, with pain on 
the right and left sides at the extreme of the range of 
motion.  Inclination did not produce any pain in the upper 
thoracic area.  Rotation to the right and left was to 55 
degrees, which was felt to be complete, but with pain at the 
end point of such motion.  The examiner noted that ranges of 
motion in a patient of the veteran's age would be forward 
flexion to 65 degrees, extension to 50 degrees, and 
inclination to the right and left to 40 degrees.  There was 
no weakness in the upper extremities or nerve root 
involvement.  The impressions were degenerative arthritis of 
C4, C5, and C6; and cervical radiculitis, intermittent 
intrascapular pain, more severe on the right than on the 
left.  The examining VA physician also opined that the neck 
and shoulder discomfort dated back to the in-service injury.  
The history indicated continuous persistence of symptoms 
since that time with difficulty of referred pain into the 
shoulder and scapular areas.  It was felt that the veteran 
had mild limitation of function due to his pain; it was also 
felt that he was capable of doing a modified form of his 
work.  

August 1999 VA X-rays led to an impression of C4-5 
spondylosis and the possibility of C5-6 degenerative disc 
disease that could not be excluded.  In addition, there was 
irregular bony sclerosis of the upper aspect of the C6 which 
could have been related to previous trauma.  

In September 1999, the RO awarded service connection for a 
cervical spine disability (arthritis of C4-C6 with cervical 
radiculopathy), evaluated as 10 percent disabling, effective 
December 22, 1993.  

VA outpatient records from late 1999 primarily refer to 
mental health care for depression, although the records also 
note the veteran's history of back problems.

In March 2001, the RO denied an application to reopen a claim 
for service connection for residuals of a thoracic spine 
injury.

In June 2001, the veteran underwent a VA spine examination 
focussing on the thoracic and lumbar spines.  On examination, 
he had a four-inch long well-healed vertical incision in the 
midline between T12 and L1.  Limitation of motion of the low 
back was noted.  There were no detailed findings concerning 
the cervical spine.  Impressions included a prior diagnosis 
of degenerative arthritis of C4, 5, and 6; cervical 
radiculitis, intermittent interscapular pain, more severe on 
the right than on the left; arachnoid cyst, L1 nerve root, 
left, remote closure; disc excision, lumbar L5-S1, according 
to history; and radiculitis, S1, right,  The examiner 
commented that the decompression or laminectomy of T12-L1 
with removal and closure of the arachnoid cyst that had been 
performed in May 1999 did not represent a progression of 
trauma to the thoracic spine in service.  The etiology of the 
cyst was not traumatic in origin as the degree and episode of 
trauma to produce a cyst would be extremely severe and 
confining for a long period of recovery which was not present 
in the veteran's history.  

In July 2001, the RO determined that new and material 
evidence had been received to reopen a claim for service 
connection for residuals of an injury of the thoracic spine, 
but it also denied the merits of this service connection 
claim.

II.  Legal analysis

Through discussions in correspondence, rating decisions, 
statements of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claims.  Pertinent medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).




A.  Service connection for residuals of injury to the 
thoracic spine 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

It is neither claimed nor shown that the veteran had a 
thoracic spine disorder during his first period of active 
duty in 1970-1973 or for many years later.  Medical records 
show that in 1989, as a civilian, he had a parathoracic and 
lumbosacral strain, but such apparently resolved without 
residuals.

During his second period of active duty in 1991, the veteran 
injured his upper back (thoracic spine) area in a fall; 
treatment was required at that time; and the thoracic spine 
condition was essentially noted to be a muscle injury or 
strain.  Medical records since that active duty show periodic 
upper back/thoracic spine complaints, and there appears to be 
sufficient continuity of symptomatology since service.  
38 C.F.R. § 3.303(b).  In 1999 the veteran had surgery for an 
arachnoid cyst at the level of T12-L1, and the 2001 VA 
examiner opined that such was unrelated to the history of 
trauma.  Thus it appears that this particular problem, which 
overlaps the lower portion of the thoracic spine and the 
upper portion of the lumbar spine, is unrelated to service.  
Nonetheless, the medical records also show other thoracic 
spine/mid-back problems since the 1991 service injury, and 
those other probems may reasonably be associated with the 
service injury.

The Board finds that the veteran currently has residuals of a 
thoracic spine injury which occurred during his 1991 active 
duty, and service connection for the related disability is 
warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in granting this benefit.

B.  Evaluation of cervical spine disability

The veteran is also seeking an evaluation higher than 10 
percent for his service-connected cervical spine disability 
(arthritis of C4-C6 with cervical radiculopathy).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

Slight limitation of motion of the cervical spine warrants a 
10 percent rating; moderate limitation of motion of the 
cervical spine warrants a 20 percent rating; and severe 
limitation of motion of the cervical spine warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Intervertebral disc syndrome is rated 10 percent when mild, 
20 percent when moderate with recurring attacks, and 40 
percent when severe with recurring attacks and intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293

Medical records since the effective date of service 
connection in 1993 show some variations in limitation of 
motion of the cervical spine, generally varying from slight 
to moderate restriction.  At times, such as at the 1999 VA 
examination, pain on motion of the cervical spine has been 
noted, particularly at the extremes of motion.  Taking into 
account the effects of pain, including on use and during 
flare-ups, the Board finds that there is moderate (but no 
worse) limitation of motion of the cervical spine.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Such supports a 20 percent rating under Code 5290.  

The veteran's cervical spine condition includes a disc 
problem with a history of radiculopathy, and such may be 
rated under Code 5293 for intervertebral disc syndrome.  
However, the medical records show few objective neurological 
signs of cervical disc disease, and documented episodes of 
radiculopathy have been rare.  At most moderate (20 percent) 
cervical spine intervertebral disc syndrome with recurring 
attacks is shown, even when limitation of motion and the 
effects of pain are considered.  See VAOPGCPREC 36-97.  

In sum, the Board finds that a higher rating of 20 percent is 
warranted for the cervical spine disability.  While there 
have been minor fluctuations in this disability since the 
effective date of service connection in 1993, there are no 
identifiable periods of time during which the condition has 
been more than or less than 20 percent disabling.  Thus a 
continuous 20 percent rating since the effective date of 
service connection (rather than "staged ratings") is 
warranted.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in granting this benefit.


ORDER

Service connection for residuals of a thoracic spine injury 
is granted.

A higher rating of 20 percent rating for a cervical spine 
disability is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

